Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Application dated 2/22/22 claimed priority of date 6/14/19.
2.    Claims 1-15 are presented for examination.
Double Patenting

 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over; the reference claim(s). See, e.g., In re Berg, 140 Fo3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.isp.
3. Claims 1, 6 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U. S. Patent No. 11,287865. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is substantially similar in nature with the Claim limitations of instant application are similar in nature to the patent for example  

Instant application
Patent 11,287865
1. An apparatus, comprising: 
(a) a plurality of universal serial bus (USB) ports, wherein each USB port is to connect to a respective USB element; and 
a circuit communicatively coupled to the USB ports, wherein the circuit is to: 
       (b) determine an initial allocation of power for each USB element based upon an aggregate power demand of all of the USB elements connected to the USB ports; 
     (c) determine a first temperature measurement of a first USB port of the plurality of USB ports; 
    (d) determine a second temperature measurement of a second USB port of the plurality of USB ports, the second temperature measurement less than the first temperature measurement; 
   


1. An apparatus, comprising: 
(a) a plurality of universal serial bus (USB) ports, each configured to connect to a respective USB element; 
a circuit communicatively coupled to the USB ports and configured to: 
(c) determine a first temperature measurement in the apparatus, wherein the first temperature measurement is one of the plurality of USB ports connected to a first USB element; 
(d) determine a second temperature measurement in the apparatus, the second temperature measurement of a USB hub including the USB ports, the second temperature measurement to be taken in a different location than the first measurement; 
(b) determine a power demand for each USB element connected to the USB ports; 
determine an initial allocation of power for each USB element based upon an aggregate power demand of all of the USB elements connected to the USB ports; 
     (e) modify the initial allocation of power to yield a first modified allocation of power to reduce the initial allocation of power for one or more USB elements based upon the first temperature measurement; and 


(e) modify the initial allocation of power to yield the first allocation of power to reduce the initial allocation of power for all the USB elements based upon the first temperature measurement of the USB port, the second temperature measurement of the USB hub, and a determination that the second temperature measurement is higher than the first temperature measurement; and


    (f) contemporaneously with a reduction of the initial allocation of power in the first modified allocation of power for the first USB element based upon the first temperature measurement of the USB port, maintain the initial allocation of power for the second USB port based upon the second temperature measurement.
(f) based on the first allocation of power, provide less than the power demand for at least one or more of the USB elements based upon the aggregate power demand by the USB elements and the first temperature measurement.


It can clearly be seen from the comparison table the instant application is anticipated by claim1 of the patent where claim of the patent contains all the limitations of claim 1 of the instant application. Therefore, Claim 1 with claims 6 and 11 which having similar nature of the instant application is not patently distinct from the earlier parent claim and as such is unpatentable for nonstatutory double patenting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187